DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 7, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because neither a certification statement under 37 CFR 1.97(e)(1),(2) was filed nor a fee under 37 CFR 1.17(p) was paid.  Furthermore, the file wrapper of the present application does not include a general authorization to pay fees.  Hence, the Office could not rely on a general authorization to pay the IDS submission fee Applicant failed to pay.  For these reasons, the information disclosure statement filed July 7, 2021 has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0295504 A1 to Tyagi et al. (hereinafter “Tyagi”) in view of United States Pre-Grant Patent Application Publication No. 2006/0040194 A1 to Sugiura et al. (hereinafter “Sugiura”).

Referring to Applicant’s independent claim 12, Tyagi teaches a mica-containing pigment composition (See Abstract; par. [0044]; the metallic dry toner particles of Tyagi are equivalent to Applicant’s claim term “a mica-containing pigment composition”) comprising spherical pigment particles (pars. [0034-35], [0056] of Tyagi), the pigment particles comprising a polymer material with mica flakes incorporated therein and thereon (pars. [0044], [0047-48], [0059] of Tyagi), wherein a polyester is used in a production of the mica-containing pigment composition (pars. [0047], [0051], [0054] [0090] of Tyagi), the polyester comprising a linear amorphous polyester resin (par. [0051]; the propoxylated bisphenol A fumarate of Tyagi is equivalent to Applicant’s claim term “a linear amorphous polyester resin”), and wherein the polymer material comprises a water-soluble polymer that comprises a polymeric stabilizer (pars. [0048, [0050]; any one of polyvinyl acetate, poly(acrylonitrile), polyvinyl chloride, poly(acrylamide), poly(acrylic acid), poly(methacrylic acid), polyvinyl pyrrolidine, poly(vinyl methyl ether), poly(isobutylene), polyvinylpyrrolidone or polymethacrylate of Tyagi is equivalent to both Applicant’s claim terms “a water-soluble polymer” and “a polymeric stabilizer”) used for the production of the mica-containing pigment composition (pars. [0034-35], [0044], [0047-48], [0051], [0056], [0059], [0090] of Tyagi).
Although Tyagi teaches the mica-containing pigment composition comprises spherical pigment particles (See Abstract; pars. [0034-35], [0044], [0056] of Tyagi), Tyagi does 
However, Sugiura teaches a toner which is excellent in shelf stability for a long term by producing the toner through controlling the dispersion condition of the wax around the toner surface and through improving, not only the off-set resistance of the toner for rendering the fixing properties of the toner advantageous, but also the blocking resistance of the toner (See Abstract of Sugiura).  Sugiura teaches the toner (par. [0079] of Sugiura) contains a binder resin (pars. [0102-121] of Sugiura), a colorant (pars. [0122-124] of Sugiura), and a wax (pars. [0080-97] of Sugiura).  In at least one embodiment, Sugiura teaches the toner has a volume average particle diameter (Dv) of 3.0 μm to 8.0 μm, and a ratio (Dv/Dn) of the volume average particle diameter (Dv) to the number average particle diameter (Dn) of 1.00 to 1.40 (par. [0158]; the (Dv/Dn) ratio of Sugiura is equivalent to Applicant’s claim term “a geometric size distribution”).  When Dv/Dn is more than 1.40, Sugiura teaches the resolution ability of the image is lowered (par. [0160] of Sugiura).  In at least one embodiment, Sugiura teaches the toner has an average circularity of preferably 0.93 to 1.00 (par. [0162] of Sugiura).  When the circularity of the toner is less than 0.93 which is an irregular shape being far from sphere, Sugiura teaches satisfactory transfer property of the toner and an image having a high quality and no smear can be difficultly obtained (par. [0162] of Sugiura).  Sugiura teaches such particles having an amorphous form have many contact points with a medium having a smooth surface, such as a photoconductor and the charge is concentrated in an ejected end portion of such particles, so that such particles have a larger attaching force through the van der Waals force or the image force than that of the particles having a relatively spherical shape (par. [0162] of Sugiura).  Sugiura teaches in 
Sugiura teaches the circularity of the toner particle is calculated by detecting optically the toner particle and by dividing the perimeter of a cross section of the toner particle with that of a round circle having the same area as that of the cross section of the toner particle (par. [0163] of Sugiura), which is the inverse relationship to Applicant’s claimed circularity, that is, “wherein the circularity refers to a circumference of a circle of an equivalent area divided by an actual perimeter of a central cross-section of a particle”.  When taking the inverse of the average circularity range taught by Sugiura, the resultant the average circularity range of Sugiura becomes 1.00 to 1.08, which still reads on Applicant’s claimed circularity range.  As such, the inverse of the average circularity range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  When comparing the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura and the highest endpoint of Applicant’s claimed range, the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura is close enough to the highest endpoint of Applicant’s claimed range of “between about 0.93 and about 0.999”. MPEP 2144.05 [R-10.2019] (I) The geometric size distribution range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Tyagi as modified by Sugiura teaches the pigment particles have an average circularity whose inverse is 1.00 to 1.08 (par. [0163] of Sugiura; See explanation set forth in the rejection of independent claim 12) and wherein the pigment composition comprises a powder coating applicable to a substrate by electrostatic spraying of the pigment particles to the substrate with an electrostatic device (pars. [0037], [0041], [0114], [0016-117], [0121] of Tyagi).  The inverse of the average circularity range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  When comparing the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura and the highest endpoint of Applicant’s claimed range, the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura is close enough to the highest endpoint of Applicant’s claimed range of “between about 0.95 and about 0.995”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV) (A) In the instant case, there is no evidence to suggest the modified dry metallic toner particle of Tyagi as modified by Sugiura would perform differently than Applicant’s claimed mica-containing pigment composition if said modified dry metallic toner particle were scaled up in 

Referring to Applicant’s claim 15, Tyagi as modified by Sugiura teaches the mica is present in the particles in an amount of at least 20% by weight and up to and including 50% by weight (par. [0069] of Tyagi).  The mica weight percent range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  The mica weight percent range taught by Tyagi as modified by Sugiura lies within Applicant’s claimed range of “between about 2% and about 60% by weight of the pigment particles”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV) (A) In the instant case, there is no evidence to suggest the modified dry metallic toner particle of Tyagi as modified by Sugiura would perform differently than Applicant’s claimed mica-containing pigment composition if the mica particles contained within said modified dry metallic toner particle were scaled up in size to Applicant’s claimed range of “between about 5 microns and about 150 microns”.  For this reason, the modified dry metallic toner particle of Tyagi as modified by Sugiura renders obvious Applicant’s claimed mica-containing pigment composition.

Referring to Applicant’s claim 17, Tyagi as modified by Sugiura teaches the composition has a metallic color (par. [0025] of Tyagi).

Referring to Applicant’s claim 18, the teaching “wherein the composition has a gloss in the range of from about 10 GU to about 70 GU” is inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura.  Tyagi as modified by Sugiura teaches a modified dry metallic toner particle comprising constituents and a spherical structure that are identical or substantially identical to Applicant’s claimed mica-containing pigment.  Given both the structural and compositional similarities, the modified dry metallic toner particle of Tyagi as modified by Sugiura must exhibit and possess the same properties as Applicant’s claimed mica-containing pigment. MPEP 2112.01 [R-10.2019] (II)  For this reason, the teaching “wherein the composition has a gloss in the range of from about 10 GU to about 70 GU” is inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura.

Response to Arguments
Applicant's arguments filed April 24, 2021 have been fully considered but they are not persuasive.
With respect to the rejection of claims 12-18 under 35 USC 103, and specifically the rejection of independent claim 12, Applicant asserts the Tyagi reference teaches the non-conductive metal oxide particles have an equivalent circle diameter (‘ECD’) of at least 2 microns and up to and including 50 microns, which is far larger than the average circularity range of 0.93 to 1.00 taught by Sugiura.  For this reason, Applicant asserts the proposed combination of Tyagi and Sugiura appears to be inoperable.  Next, Applicant asserts amended independent claim 12 
The Office disagrees.  In addressing the remarks pertaining to Applicant’s independent claim 12, Applicant’s alleged comparison of the terms “equivalent circle diameter” and “average circularity” is not accurate.  The fact Applicant’s own claimed definition of the claim term ‘circularity’ does not reference, incorporate or even mention the term “equivalent circle diameter” demonstrates Applicant’s alleged comparison is not accurate.  In turn, Applicant’s alleged ‘inoperability’ argument is meritless.  Next, the Sugiura reference teaches a definition of 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731